

EXHIBIT 10.1


COMMITMENT INCREASE AMENDMENT TO CREDIT AGREEMENT
 
This Commitment Increase Amendment to Credit Agreement is dated as of July 28,
2010 (this “Amendment”) by and among USEC INC., a Delaware corporation, and
UNITED STATES ENRICHMENT CORPORATION, a Delaware corporation (together, the
“Borrowers”), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
under the Credit Agreement referenced below (the “Administrative Agent”), and
NEW ALLIANCE BANK, a Connecticut state chartered bank, acting through its
NewAlliance Commercial Finance operating division (the “New Lender”).
 
WHEREAS, the Borrowers are parties to that certain Second Amended and Restated
Revolving Credit Agreement dated as of February 26, 2010 (the “Credit
Agreement”) by and among the Borrowers, the Lenders party thereto, the
Administrative Agent and the joint book managers, joint lead arrangers and other
agents party thereto; and
 
WHEREAS, in accordance with Section 2.07(e) of the Credit Agreement, the
Borrower has requested that the aggregate Commitments be increased by
$25,000,000; and
 
WHEREAS, the New Lender has agreed to become a party to the Credit Agreement as
a “Lender” with a Commitment of $25,000,000; and
 
WHEREAS, the Borrower, the New Lender and the Administrative Agent desire to
enter into this Amendment, in accordance with the provisions of Sections 2.07(e)
and (f) of the Credit Agreement, to effectuate the increase in the aggregate
Commitments and to add the New Lender as a “Lender” under the Credit Agreement
with a Commitment of $25,000,000.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration (including, without
limitation, the payment by the Borrowers to the New Lender of such commitment
fee as separately agreed to by the Borrowers, the New Lender and the
Administrative Agent), the parties agree as follows:


1.           Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement, except to the extent
such meanings are amended hereby.


2.           Effective as of the Commitment Increase Effective Date (as defined
below):


(a)           the New Lender agrees (i) to be bound by the terms and provisions
of the Credit Agreement, and (ii) to become a “Lender” for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $25,000,000;


(b)           the aggregate Commitments of the Lenders under the Credit
Agreement shall be increased by $25,000,000 from $225,000,000 to $250,000,000.


(c)           the Applicable Percentages of the Lenders shall be adjusted to
take into account the Commitment of the New Lender;


(d)           the revised Commitments and revised Applicable Percentages of all
Lenders under the Credit Agreement shall be as set forth on revised Schedule
2.01 attached hereto, which revised Schedule 2.01 replaces in its entirety
existing Schedule 2.01 to the Credit Agreement;
 
 
BOS111 12503538.1 

 
 

--------------------------------------------------------------------------------

 
(e)           all outstanding ABR Loans shall be reallocated among the Lenders
in accordance with the Lenders’ respective revised Applicable Percentages; and


(f)           at the expiration of each applicable Interest Period in effect as
of the Commitment Increase Effective Date, Eurodollar Loans shall be reallocated
among the Lenders in accordance with the Lenders’ respective revised Applicable
Percentages.


3.           The undersigned New Lender (a) represents and warrants that the New
Lender has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and by the Credit Agreement and to become a Lender under the
Credit Agreement; (b) confirms that the New Lender has received a copy of the
Credit Agreement, and has reviewed such other documents and information as the
New Lender has deemed appropriate to make its own credit analysis and decision
to enter into this Amendment; and (c) agrees that the New Lender will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as the New Lender shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto.


4.           This Amendment shall be subject to the satisfaction of the
following conditions:


(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the New Lender and the Borrowers;


(b)           The New Lender shall have received from the Borrowers the
commitment fee separately agreed to be paid by the Borrowers to the New Lender;
and


(c)           The Administrative Agent shall have received a certificate from an
authorized officer of the Borrowers certifying as to the matters set forth in
Section 2.07(f) of the Credit Agreement.


This Amendment shall become effective on the date that the Administrative Agent
determines in its discretion that each of the conditions described in this
Section 4 has been satisfied (such date, the “Commitment Increase Effective
Date”).  The Agent shall designate the Commitment Increase Effective Date on the
signature page to this Amendment.


5.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart.  In accordance with Section 2.07(f) of the Credit
Agreement, this Amendment shall only require the written signatures of the
Administrative Agent, the Borrowers and the New Lender.  Upon execution and
delivery of this Amendment by each of the Administrative Agent, the Borrowers
and the New Lender, this Amendment shall be binding on each of the parties to
the Credit Agreement as if each such party were a direct signatory to this
Amendment.  This Amendment shall be deemed to constitute a “Financing Document”
as such term is defined in the Credit Agreement.



BOS111 12503538.1 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Commitment Increase
Amendment to Credit Agreement to be duly executed as of the date first set forth
above.


ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,




By: /s/ Dan Bueno
Name: Dan Bueno
Title: Vice President




NEW LENDER:


NEW ALLIANCE BANK, a Connecticut state chartered bank, acting through its
NewAlliance Commercial Finance operating division,




By: /s/ Andrew H. Mosure
Name: Andrew H. Mosure
Title: President




BORROWERS:


USEC, INC.




By: /s/ Stephen S. Greene
Name: Stephen S. Greene
Title: Vice President and Treasurer




UNITED STATES ENRICHMENT CORPORATION




By: /s/ Stephen S. Greene
Name: Stephen S. Greene
Title: Vice President and Treasurer








Commitment Increase Effective Date:  July 28, 2010





[Signature Page to Commitment Increase Amendment to Credit Agreement]
BOS111 12503538.1 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
as of July 28, 2010
Commitments




LENDER NAME
 
EXISTING COMMITMENT
   
EXISTING APPLICABLE PERCENTAGE
   
REVISED COMMITMENT
   
 
REVISED
APPLICABLE PERCENTAGE
 
JPMorgan Chase Bank, N.A.
  $ 75,000,000       33.333333 %   $ 75,000,000       30.000000 %
Wachovia Capital Finance Corporation (New England)
  $ 75,000,000       33.333333 %   $ 75,000,000       30.000000 %
UBS Loan Finance LLC
  $ 50,000,000       22.222222 %   $ 50,000,000       20.000000 %
GMAC Commercial Finance, LLC
  $ 25,000,000       11.111111 %   $ 25,000,000       10.000000 %
New Alliance Bank
  $ 0       0.000000 %   $ 25,000,000       10.000000 %                        
         
Total
  $ 225,000,000       100.0000000 %   $ 250,000,000       100.0000000 %








BOS111 12503538.1 
 
 

--------------------------------------------------------------------------------

 
